195 S.W.3d 897 (2004)
359 Ark. 203
George HALL, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 04-1007.
Supreme Court of Arkansas.
October 14, 2004.
Thomas B. Devine, III, for appellant.
No response.
PER CURIAM.
Thomas B. Devine III, a full time, state-salaried public defender for the Sixth Judicial District, was appointed by the trial court to represent Appellant, George Hall, an indigent defendant on the charge of Capital Murder. Following a trial, Hall was convicted of the charge and was given two sentences of life without parole. A notice of appeal was timely filed, and the request for the transcribed record has been timely lodged in this court.
Mr. Devine now asks to be relieved as counsel for Appellant in this criminal appeal, based on the case of Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000) (holding that full-time salaried public defenders were ineligible for compensation for their work on appeal) and Tester v. State, 341 Ark. 281, 16 S.W.3d 227 (2000) (per curiam) (relieving Appellant's court-appointed public defender and appointing new counsel on appeal).
Since the time of those decisions, however, the law was changed by the General Assembly. Act 1370 of 2001 provides in part: "Persons employed as full-time public defenders who are not provided a state-funded secretary may also seek compensation for appellate work from the Arkansas Supreme Court or the Arkansas Court of Appeals." That provision is now codified as Ark.Code Ann. § 19-4-1604(b)(2)(B) (Supp.2003).
Mr. Define's motion states that he is provided with a full-time, state-funded secretary. Accordingly, we grant his motion to withdraw as attorney. Mr. Tim Cullen will be substituted as attorney for Appellant in this matter. The Clerk will establish a new briefing schedule.